(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, la parte apelada en marzo 14, 1941, archivó una moción notificada a la apelante el día anterior solicitando la desesti-mación del recurso por no haberse tramitado con la debida diligencia y por ser frívolo, moción a la que se opusieron los apelantes y cuya vista se celebró sin asistencia de las partes el cinco de mayo actual; y
Por Cuanto, si bien la tramitación del recurso ha sido lenta en demasía es lo cierto que la transcripción quedó archivada el doce de marzo último o sea un día antes de la notificación de la moción de *959desestimación becho que de acuerdo con la sección 58 del reglamento de esta corte constituye una contestación suficiente a la alegada dila-ción ; y
Por CUANTO, examinados los autos no se concluye que el recurso sea claramente frívolo;
Por tanto, no ha lugar a la desestimación solicitada.